WILBUR, Circuit Judge.
This is a petition for leave to prosecute in forma pauperis an appeal from an order of the District Court denying petitioners’ writ of habeas corpus. Petitioners allege that on their application to proceed on appeal in forma pauperis made to the District Court that court issued an order which certified that the grounds for appeal were in law so frivolous in their nature as to show that petitioners’ appeal was not taken in good. faith.
The right to proceed on appeal in forma pauperis is entirely statutory. Kinney v. Plymouth Rock Squab Co., 236 U. S. 43, 35 S.Ct. 236, 59 L.Ed. 457; Bradford v. Southern Railway Co., 195 U.S. 243, 25 S.Ct. 55, 49 L.Ed. 178, This court has no authority to allow an appeal to be prosecuted in forma pauperis where the trial court-certifies that in its opinion the appeal is not taken in good faith. 28 U.S.C.A. § 832. . See Stanley v. Swope, 9 Cir., 99 F. 2d 308, decided by this court April 12, 1938; In re Wragg, 5 Cir., 95 F.2d 252.
The petition is denied.